PER CURIAM.
The appellant filed a bill in equity praying for an injunction to enjoin defendants from conducting a hearing under the Agricultural Adjustment Code on an order to show cause why the license issued by the Secretary of Agriculture to the plaintiff should not be revoked. A motion to dismiss the bill was granted, from which the plaintiff appeals.
*195Since the prosecution of this appeal, the hearing sought to be enjoined has concluded. The appellees moved to dismiss the appeal because the cause is moot.
The questions arising upon this appeal have become moot. Richardson v. McChesney, 218 U. S. 487, 31 S. Ct. 43, 54 L. Ed. 1121; Mills v. Green, 159 U. S. 651, 16 S. Ct. 132, 40 L. Ed. 293; Jones v. Montague, 194 U. S. 147, 24 S. Ct. 611, 48 L. Ed. 913; Selden v. Montague, 194 U. S. 153, 24 S. Ct. 613, 48 L. Ed. 915; Wingert v. First National Bank, 223 U. S. 670, 32 S. Ct. 391, 56 L. Ed. 605.
The appeal is dismissed.